Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-14-2006

Daniels v. Corr Med Ser
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4027




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Daniels v. Corr Med Ser" (2006). 2006 Decisions. Paper 1432.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1432


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-127                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    NO. 05-4027
                                 ________________

                          ROLAND WILLIAM DANIELS,

                                          Appellant

                                           v.

                     CORRECTIONAL MEDICAL SERVICE;
                      DR. KEITH IVENS; NURSE DOTTIE
                    ____________________________________

                  On Appeal From the United States District Court
                            For the District of Delaware
                           (D.C. Civ. No. 03-cv-00085)
                    District Judge: Honorable Sue L. Robinson
                  _______________________________________


Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 February 16, 2006

          Before: BARRY, SMITH AND NYGAARD, CIRCUIT JUDGES

                               (Filed: March 14, 2006)

                            _______________________

                                    OPINION
                            _______________________

PER CURIAM

     Roland Daniels appeals the District Court’s order granting appellees’ motion to
dismiss and appellees’ motion for summary judgment. The procedural history of this case

and the details of Daniels’s claims are well-known to the parties, set forth in the District

Court’s thorough opinion, and need not be discussed at length. Briefly, Daniels alleged

that appellees denied him proper medical treatment for stomach pain and this led to

months of suffering after his appendix burst. The District Court granted appellees’

motions to dismiss and for summary judgment, and Daniels filed a timely notice of

appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We review a dismissal pursuant to

Rule 4(m) for an abuse of discretion. See Ayres v. Jacobs & Crumplar, P.A., 99 F.3d 565,

568 (3d Cir. 1996). We exercise plenary review over the District Court’s order granting

appellees’ motion for summary judgment. Gallo v. City of Philadelphia, 161 F.3d 217,

221 (3d Cir. 1998). A grant of summary judgment will be affirmed if our review reveals

that “there is no genuine issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(c). We review the facts in a light

most favorable to the party against whom summary judgment was entered. See

Coolspring Stone Supply, Inc. v. American States Life Ins. Co., 10 F.3d 144, 146 (3d Cir.

1993). In order to state a claim under the Eighth Amendment for denial of medical care,

Daniels must show that the appellees were deliberately indifferent to his serious medical

needs. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Deliberate indifference can be shown

by a prison official “intentionally denying or delaying access to medical care or


                                              2
intentionally interfering with the treatment once prescribed.” Id. at 104. A medical need

is serious if it is one “that has been diagnosed by a physician as requiring treatment or one

that is so obvious that a lay person would easily recognize the necessity for a doctor’s

attention.” Monmouth County Correctional Inst. Inmates v. Lanzaro, 834 F.2d 326, 347

(3d Cir. 1987).

       In its opinion, the District Court thoroughly summarizes the history of the medical

care Daniels received for his complaints. We have nothing to add to its summary or

analysis. We agree with the District Court that appellees were not deliberately indifferent

to Daniels’s medical needs. The District Court did not abuse its discretion in dismissing

the complaint as to Dr. Ivens and Nurse Dottie for failure to serve.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




                                             3